STONE, J.
The policy of our statutes of limitation is repose to titles. The benefits and immunities they confer, are for the repose of adverse holders, who have been in continuous possession, asserting ownership, for the length of time the statute prescribes. In favor of defendants, “ adverse possession, open, notorious, accompanied with acts of ownership, bars an action for the recovery of lands, without any reference to the bona fides or color of title, under which the adverse holder claims ownership.”—Smith v. Roberts, 62 Ala. 83. “ When the statute of limitations has completed a bar, it gives to the party in whose favor it has run a right of entry, upon which he may prosecute ejectment, or, if sued, defend himself.”—Doe, ex dem. v. Eslava, 11 Ala. 1028. A right to lands, acquired by ten years’ adverse holding, with the exceptions the statutes provide, arms such holder with all the powers of offense and defense, which an unbroken chain of title confers. The exceptions are expressed in sections 3234, 3235, 3236, 3242, 3244, 3245, 3247, 3249, 3250 of the Code of 1876. When a case is brought within either of the exceptions, the exception prevails, and dominates the rule. But courts have no authority to engraft exceptions, which are not found in the statutes. The fact that the present plaintiff was but a lien creditor, without title, when defendant took possession, is not one of the exceptions the statute provides. The defendant Smith being in possession, and claiming ownership, the statute commenced running in his favor, even against Beard and Cox, original owners, as he received his title from the latter, charged with no trust of his creation. Miller v. State, 38 Ala. 600; Tayloe v. Dugger, at last term; 1 Brick. Dig. 49, 50.
We are aware that, in Coulter v. Phillips, 20 Penn. St. 154, *233a different rule is declared; and in Pratt v. Pratt, 96 U. S. 704 (a case from Illinois), tbe same doctrine is somewhat sanctioned. Under our statutes and rulings, we do not feel at liberty to follow those cases.—See Merryman v. Bourne, 9 Wall. 592; Freem. on Ex. § 195.
The judgment is affirmed.